UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1471



HERBERT CHARLES WATSON,

                                              Plaintiff - Appellant,

           versus


JOHN SNOW, in his official capacity as
Secretary of the Treasury of the United States
of America; JOHN DOES, (1-10),

                                            Defendants - Appellees,

           and


CHARLES R. MOBLEY, Individually and in his
capacity as Acting Manager of the local branch
of the Internal Revenue Service,

                                                          Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:03-cv-00394-FWB)


Argued:   March 15, 2007                   Decided:   April 10, 2007


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
ARGUED: David William McDonald, HICKS, MCDONALD & NOECKER, L.L.P.,
Greensboro, North Carolina, for Appellant. Joan Brodish Binkley,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellees.     ON BRIEF:
Anna Mills Wagoner, United States Attorney, Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

     Herbert Watson (Watson), a former employee of the United

States Department of the Treasury, Internal Revenue Service (IRS),

brought the present Title VII action against the Secretary of the

Treasury of the United States of America, John Snow, in his

official capacity (the Secretary), and against Charles Mobley

(Mobley),     individually   and   as   Acting   Manager    of   the   IRS’s

Greensboro office.    See Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. §§ 2000e to 2000e-17.                The gravamen of

Watson’s Title VII action are his allegations that he failed to

receive two separate promotions and was downgraded one rating level

on his performance evaluation for the rating period February 1,

2002 to January 31, 2003, all in retaliation for his engaging in

protected activity under Title VII.

     On July 23, 2004, the district court granted Mobley’s motion

to dismiss for failure to state a claim, see Fed. R. Civ. P.

12(b)(6), leaving the Secretary as the sole defendant. Thereafter,

on March 20, 2006, the district court disposed of the remainder of

the action by granting the Secretary’s motion for summary judgment.

See Fed. R. Civ. P. 56.      Mobley timely noticed the present appeal

in which he only challenges the district court’s grant of the

Secretary’s motion for summary judgment.

     Having thoroughly reviewed the district court’s opinion and

the parties’ briefs and submissions on appeal, and having heard


                                   - 3 -
oral argument in this case, we conclude that the district court did

not err in granting summary judgment in favor of the Secretary.

With one exception, we affirm on the reasoning of the district

court as stated in its March 20, 2006 Memorandum Opinion.                  The one

exception pertains to Watson’s claim that Mobley downgraded him one

rating-level from the previous year in his overall performance

rating for the annual rating period February 1, 2002 to January 31,

2003.     A careful reading of the record indisputably shows that IRS

employee Mary Howerton, not Mobley as alleged by Watson, was the

“Rater” with respect to Watson’s performance evaluation for the

annual    rating     period   February   1,   2002    to   January   31,    2003.*

Because there is no evidence in the record that Mary Howerton had

any knowledge of Watson’s protected activity when she rated his

performance for this period, Watson has not proffered sufficient

evidence to create a genuine issue of material fact with respect to

his   Title    VII    retaliation   claim     based   upon    his    down-graded

performance rating.

      In conclusion, the judgment below with respect to Watson’s

claims against the Secretary is affirmed.



                                                                        AFFIRMED



      *
      The district court misspoke when it stated in its Memorandum
Opinion that “[o]n February 2, 2003, Mobley downgraded Watson’s
performance evaluation from ‘Fully Exceeds Expectations’ to ‘Meets
Expectations.’” (J.A. 321).

                                    - 4 -